EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MANI ADELI (Reg. No. 39,585) on 08/15/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

7. (currently amended) The non-transitory machine readable medium of claim [7] 6, wherein the datapath program operates on a first machine executing on a host computer, while the storage operates on a different, second machine executing on the host computer.

17. (currently amended) The method of claim [17] 16, wherein the datapath program operates on a first machine executing on a host computer, while the storage operates on a different, second machine executing on the host computer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a non-transitory machine readable medium storing a datapath program for forwarding data messages between a set of base station components and a set of applications interacting with the base station components, the program part of a RAN (Radio Access Network) Intelligent Controller (RIC), the program for execution by at least one processing unit of a computer, the program comprising sets of instructions for: 
operating a datapath first thread to forward data messages between the set of base station components and the set of applications interacting with the base station components; 
operating a control second thread to perform a set of control operations related to the forwarding operations of the datapath first thread; and 
defining a set of buffers through which the first and second threads communicate.

Claim 11 recites a method for implementing a RAN (Radio Access Network) Intelligent Controller (RIC) to forward data messages between a set of base station components and a set of applications interacting with the base station components, the method comprising:
operating a datapath first thread to forward data messages between the set of base station components and the set of applications interacting with the base station components;
operating a control second thread to perform a set of control operations related to the forwarding operations of the datapath first thread, the first and second threads part of one datapath program, and
defining a set of buffers through which the first and second threads communicate.

The related prior art does not anticipate or render obvious the invention above:
Parekh et al. (US 20210234803 A1) discloses E2 interface (i.e. datapath) between a near real-time RAN controller (Near-RT-RIC) and base station (¶Fig. 1 and ¶0012) and packet messages over E2 interface (Fig. 3A and ¶0055). The priority configuration unit (204/226) and the E2 agent controller (228) of the RAN may be further configured to assign (or provide) the quality of service (QoS) bits in an information element (IE) of each packet message wherein the QoS bits indicate a priority indication of each packet message (FIGS. 3a-3b) based on requirement of each application from the plurality of applications associated with each of the packet messages and provide the priority number assigned to each of the plurality of packet messages to the socket or socket adaptor (222/214a/214b/214c) of each of the plurality of components in the wireless communication system (abstract, Fig. 3-4, ¶0055, and 0063-0066). However, the reference is silent on details about (1) operating a datapath first thread to forward data messages between the set of base station components and the set of applications interacting with the base station components; operating a control second thread to perform a set of control operations related to the forwarding operations of the datapath first thread; and defining a set of buffers through which the first and second threads communicate (recited in claim 1 and 11).
Techplayon (“5G RIC – RAN Intelligent Controller”, June 26 2020) discloses RAN Intelligent Controller (RIC) function including non-real-time and near real-time RIC comprising application layer with various application function such as Mobility Management, QoS Management, 3rd party Application. However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 1 and 11. The above references, in combination, do not render obvious the claimed invention regarding to details about operating a datapath first thread to forward data messages between the set of base station components and the set of applications interacting with the base station components; operating a control second thread to perform a set of control operations related to the forwarding operations of the datapath first thread; and defining a set of buffers through which the first and second threads communicate. Therefore, claim 1, 11 and their dependent claims are allowable.

Other related prior art found by examiner are listed in “Notice of Reference Cited”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643